Citation Nr: 0127818	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

The propriety of the initial 10 percent rating for post-
operative residuals of a right knee injury.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran had active service from July 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
RO.

In June 2001, the Board remanded the case for additional 
evidentiary development. 


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's post-operative residuals of a right knee 
injury have not objectively resulted in extension limited to 
15 degrees, flexion limited to 30 degrees or moderate 
recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The schedular criteria for the assignment of an increased 
rating, in excess of 10 percent, for a post-operative 
residuals of a right knee injury at any time since February 
27, 1998, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2001.

38 U.S.C.A. § 5103(a) (West Supp. 2001) provides that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(b)(1) (West Supp. 
2001) provides that in the case of information or evidence 
that the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence is 
not received by the Secretary within one year from the date 
of such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 C.F.R. § 
3.159(b)(1), (e).

38 U.S.C.A. § 5103A (West Supp. 2001) pertains to the duty to 
assist.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001) provides that the Secretary is not required 
to provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 38 C.F.R. § 
3.159(c)(1-4), (d), (e).  See also 38 U.S.C.A. § 5103A(a-d) 
(West Supp. 2001).  39 C.F.R. § 3.159 is revised in its 
entirety and now includes definitions such as what is 
considered to be competent lay and medical evidence and what 
is considered to be a substantially complete application.  38 
C.F.R. § 3.159(a)(1)-(3).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2001.  See 38 C.F.R. §§ 3.102, 3.326.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. at 
392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of the claims addressed pursuant to this new 
legislation and implementing regulations.  VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing entitlement to the benefits sought, and 
has, by information letters, rating actions, the statement of 
the case and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  In 
particular, the rating decision of November 1998, the 
Statement of the Case, issued in January 1999, and the 
Supplemental Statement of the Case, issued in December 2000, 
informed the veteran that he had failed to submit objective 
evidence of disability warranting an increased evaluation for 
his right knee.  The veteran was also afforded a VA 
examination in October 2000.  The claims file also contains 
sufficient medical evidence, such that further examination is 
not necessary.  The veteran has offered argument as to the 
merits of his claim and has identified no further evidence 
pertinent to the appeal.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding the claim 
addressed without first affording the RO an opportunity to 
consider the claims anew in light of the newly published 
regulations found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326, or without first affording the veteran an opportunity 
to respond specifically to the new regulatory language.  A 
remand for adjudication by the RO of the issues decided by 
the Board would thus serve only to further delay resolution 
of these claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection for a right knee disability was granted 
via a rating decision of November 1998.  An evaluation of 10 
percent was assigned under Diagnostic Code 5019.

A review of the veteran's service medical records shows he 
injured his right knee in 1978 playing football.  He 
subsequently underwent surgical repair of acute tear of the 
medial collateral ligament of the right knee.  He was placed 
on limited duty.

A review of the pertinent post-service medical evidence of 
record shows the veteran undergoing a VA examination in 
October 1998.  He reported to the examiner that he had been 
working as a barber/hair stylist for the previous eight years 
and spent his workday on his feet.  He complained of pain 
after prolonged standing such as occurred during his workday.  
He stated that he treated this pain by taking nonprescription 
medication.  He also said that his knee would become stiff.  
He reported that he occasionally experienced weakness in his 
right knee, but acknowledged that his right knee had never 
failed so that he fell or had it otherwise given way.  

He gave a history of symptomatology of the right knee for the 
previous two years.  He stated that he did not have such 
symptoms following surgery performed during service.  He 
related the recent symptomatology to his work environment.  
He indicated that he only experienced these symptoms after 
standing for a prolonged period of time.  

The veteran stated that he had been on vacation during the 
week prior to examination and was not experiencing problems 
at the time of examination.  Findings on physical examination 
showed an absence of joint effusion and inflammation.  He 
displayed no functional limitations.  The examiner noted, 
however, that the veteran exhibited joint pain when his right 
knee was manipulated.  Range of motion in the knee was 
described as "normal" in the examination report but 
measurements were not recorded.  X-ray examination results 
were not recorded.

The report of an examination performed on October 23, 2001, 
by QTC Medical Services for VA, shows the veteran complaining 
of problems with his right knee which began after he started 
working as a barber.  He stated that after standing on the 
leg for long periods of time he began to experience pain.  He 
stated it was not severe.  He described it as a dull ache.  
He also reported feeling as if the leg was weak.  He stated 
that he was an avid golfer, but that the knee did not 
interfere with his game.  He had no swelling.  He had no 
trouble ambulating, no falling, and no pain that kept him up 
at night.  Medical records were received and reviewed prior 
to examination.  

Physical examination showed he had a 13 cm surgical scar 
along the medial edge of the knee, on the right.  It was well 
healed, nonadherent, with no keloid and no disfigurement.  
His leg length was 101 cm bilaterally.  His feet showed no 
signs of abnormal weight bearing.  He ambulated normally and 
did not require an assistive device.

The knee joint itself was normal in appearance.  There was no 
evidence of heat, redness, swelling, effusion or abnormal 
movement.  There was no evidence of instability.  He had a 
full range of motion, with flexion to 140 degrees, and 
extension to 0 degrees.  There was mild pain elicited at the 
extent of flexion, but it did not limit the range of motion.  
There was no weakness, fatigue, lack of endurance or 
incoordination.  Drawer test and McMurray's test were 
negative bilaterally.

X-ray examination showed no acute abnormalities involving the 
right knee.  There was a single orthopedic staple, medial 
tibial plateau beneath the articular surface.  The diagnosis 
was that of status post right knee injury, post operative 
medial collateral ligament repair with residuals of mild pain 
but able to perform a normal range of motion.

The examiner commented that the veteran experienced mild 
discomfort.  He stated that the veteran appears to have 
healed normally and had minimal residual debility.  His 
complaints included pain, which was not severe, after 
standing for long periods of time.  The examiner opined, 
based on his review of the medical records and examination, 
that the veteran had no arthritis, no limitation of motion or 
instability of the right knee.  There was no evidence of 
weakened movement, including weakened movement against 
varying resistance.  There was no evidence of excess 
fatigability with use, incoordination or painful motion.  The 
veteran did not describe any flare-ups of pain of the right 
knee and there was no limitation of function discernible by 
the examiner.

The veteran is contesting a disability rating that was 
rendered with a grant of service connection.  This matter 
therefore is to be distinguished from one in which a claim 
for increased rating of a disability has been filed after a 
grant of service connection.  The Court has observed that 
whereas in the latter instance, evidence of the present level 
of the disability is of primary concern,  Fenderson v. West, 
12 Vet. App. 119, 126, (1999), citing Francisco v. Brown, 7 
Vet. App. 55 (1994), an original evaluation of a disability 
must address all evidence that was of record from the date of 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," ratings of the disability based on the facts 
shown to exist during separate periods of time.  Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2.  When there is a question as to which of 
two ratings should be assigned to a disability, the higher 
rating must be assigned if the disability pictured by the 
record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7.  All VA regulations which the 
face of the record indicates are potentially relevant to the 
claim for increased evaluation will be considered by the 
Board, whether explicitly raised in the record or not, unless 
their consideration would be arbitrary, capricious, or 
contrary to law.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2001) (Schedule), the RO ascertained the severity of 
the veteran's knee disabilities by application of the 
criteria set forth in Diagnostic Code 5019, governing 
bursitis, which requires application of the criteria under 
Diagnostic Code 5003, governing degenerative arthritis.  
Under this provision, the evaluation of a disability is made 
based on limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applicable for 
each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Pursuant to 5260, limitation 
of flexion to 60 degrees is noncompensable; limitation of 
flexion to 45 degrees is 10 percent disabling; limitation of 
flexion to 30 degrees is 20 percent disabling; and limitation 
of flexion to 15 degrees is 30 percent disabling.  Under 
Diagnostic Code 5261, limitation of extension to 5 degrees is 
noncompensable; limitation of extension to 10 degrees is 10 
percent disabling; limitation of extension to 15 degrees is 
20 percent disabling; limitation of extension to 20 degrees 
is 30 percent disabling; limitation of extension to 30 
degrees is 40 percent disabling; and limitation of extension 
to 45 degrees is 50 percent disabling.  Under the 
regulations, normal range of motion for the knee is from zero 
to 140 degrees.

In addition to the potential applicability of Diagnostic 
Codes 5003, 5260, and 5261, the Board notes that the 
regulations provide for evaluation of "[k]nee, other 
impairment of" pursuant to Diagnostic Code 5257.  This 
provision notes symptoms of recurrent subluxation and lateral 
instability, and provides that a slight knee impairment 
warrants a 10 percent evaluation, a moderate knee impairment 
warrants a 20 percent evaluation, and severe knee impairment 
warrants a 30 percent evaluation.

Based upon a review of the evidence the Board finds that a 
rating greater than 10 percent for the veteran's right knee 
disability is not warranted.  As noted above, the examiner 
found a full range of knee motion without instability.  The 
preponderance of the evidence is therefore against assigning 
an increased rating for the veteran's disability at any time 
since February 27, 1998.  The benefit sought on appeal must 
be denied.

In reaching this decision the Board notes that ratings based 
on limitation of motion do not subsume 38 C.F.R. §§ 4.40 or 
4.45 (2001) as they relate to functional loss and pain on 
movement, and that the provisions of 38 C.F.R. § 4.14 (2001) 
(avoidance of pyramiding) does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In this regard, the Board notes that the report of the most 
recent VA examination showed no evidence of weakened 
movement, including weakened movement against varying 
resistance, no evidence of excess fatigability with use, 
incoordination or painful motion.  The veteran did not 
describe any flare-ups of pain of the right knee and there 
was no limitation of function discernible by the examiner.  
As such, the Board does not find a basis to grant an 
increased evaluation under the factors elicited in DeLuca.

In evaluating the severity of the veteran's disability, the 
Board has reviewed the nature of the original disability and 
considered whether the veteran is entitled to a "staged" 
rating as prescribed by the Court in Fenderson.  Based upon a 
review of the evidence, however, the Board finds that at no 
time since February 1998 has there been objective evidence 
that the degree of disability associated with right knee 
disability warrants an increased evaluation.  Hence, a staged 
rating warranting an increased evaluation for a portion of 
the term in question is not warranted.

Accordingly, the benefit sought on appeal is denied.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Assignment of an initial rating in excess of 10 percent for 
right knee disability is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

